DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an input parameter” in line 7 of the claim, however "an input parameter" element was already introduced earlier in line 2 of claim 1, and thereby it is unclear whether the “an input parameter” in line 7 of the claim is directed to that same element and therefore should be properly amended to "the input parameter" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 1 recites “vertically orientated surfaces” in lines 8-9 of the claim, however a "vertically orientated surfaces" element was already introduced earlier in lines 3-4 of claim 1, and thereby it is unclear whether the “vertically orientated surfaces” in lines 8-9 of the claim is directed to that same element and therefore should be properly amended to "the vertically orientated surfaces" or directed to an entirely different element and 
Claim 1 recites “target trim profile” in line 17 of the claim, however "a target trim profile" element was already introduced earlier in line 7 of claim 1, and thereby it is unclear whether the “target trim profile” in line 7 of the claim is directed to that same element and therefore should be properly amended to "the target trim profile” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 1 recites “first set of data” in line 18 of the claim, however "a first set of data" element was already introduced earlier in line 12 of claim 1, and thereby it is unclear whether the “first set of data” in line 18 of the claim is directed to that same element and therefore should be properly amended to "the first set of data" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Note the dependent claims 2-15 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1, Mui et al. (US 2003/0165755 A1, hereinafter “Mui”) discloses a controller for controlling core critical dimension, comprising: 
0 (“initial CD” -¶0031) as measured in a horizontal direction parallel to a bottom surface of the wafer 200/210 (¶¶0029-0046), 
the input module 310 configured to obtain a target trim profile as an input parameter, the target trim profile indicating how much variation in removal of thickness from vertically oriented surfaces of the one or more core features when performing the target trim amount on the wafer 200/210 (¶¶0029-0046), 
the input module 310 configured to obtain a first set of data that correlates an amount of trim to a first set of one or more trim process parameters (¶¶0029-0046), 
the input module 310 configured to obtain a second set of data that correlates a profile of trim to a second set of one or more trim process parameters (¶¶0029-0046); 
an analysis module 320 (“processor”- ¶0030) configured to determine a third set of trim process parameters to be used to achieve the target trim amount and target trim profile on the wafer 200/210 based on analysis of the target trim amount, the target trim profile, first set of data, and the second set of data; and 
an execution module 370 (“etcher”- ¶0030) configured to direct performance of a trim process on the wafer 200/210 using the third set of trim process parameters to 1 (“dimension”- ¶0046) as measured in the horizontal direction (¶0046).
Mui does not expressly disclose the target trim profile indicating how much variation in removal of thickness from vertically oriented surfaces of the one or more core features is to be applied as a function of radial location on the wafer between a center of the wafer and a peripheral edge of the wafer when performing the target trim amount on the wafer.
Thus, regarding independent claim 1 (which claims 2-15 depend from), the claim would be allowable, because the prior art of record including Mui, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “the target trim profile indicating how much variation in removal of thickness from vertically oriented surfaces of the one or more core features is to be applied as a function of radial location on the wafer between a center of the wafer and a peripheral edge of the wafer when performing the target trim amount on the wafer”.
Claims 16-20 are allowed.
Regarding independent claim 16, Mui discloses a controller for controlling core critical dimension, comprising: 
an input module 310 (“measuring tool”- ¶0031) configured to obtain a target trim amount (“amount trimmed”- ¶0035) as an input parameter, the target trim amount indicating an average amount of thickness to be removed from vertically oriented surfaces of one or more core features on a wafer 200/210 (collectively 200 “substrate” and 210 “conductive layer”- ¶0031), the one or more core features forming part of a 0 (“initial CD” -¶0031) as measured in a horizontal direction parallel to a bottom surface of the wafer 200/210, the input module configured to obtain a first set of data that correlates an amount of trim to a first set of one or more trim process parameters (¶¶0029-0046); 
an analysis module 320 (“processor”- ¶0030) configured to use the target trim amount and the first set of data to determine a base trim set of trim process parameters to be used in a base trim process (¶¶0029-0046); and 
an execution module 370 (“etcher”- ¶0030) configured to direct performance of the base trim process on the wafer 200/210 using the base trim set of trim process parameters to create a modified pattern of the core material 250 that includes the one or more core features having a revised critical dimension CD1 (“dimension”- ¶0046) as measured in the horizontal direction (¶¶0029-0046). 
Mui does not expressly disclose wherein the analysis module is configured to use the target trim amount and the first set of data to determine a base trim set of plasma trim process parameters to be used in a flash trim set of plasma trim process parameters to be used in a flash trim process, wherein a combination of the base trim process and the flash trim process achieve the target trim amount on the wafer, and wherein the execution module is configured to direct performance of the flash trim process on the wafer using the flash trim set of plasma trim process parameters to create a modified pattern of the core material that includes the one or more core features having a revised critical dimension as measured in the horizontal direction.
Thus, regarding independent claim 16, the claim is allowed, because the prior art of record including Mui, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “an analysis module configured to use the target trim amount and the first set of data to determine a base trim set of plasma trim process parameters to be used in a base trim process and a flash trim set of plasma trim process parameters to be used in a flash trim process, wherein a combination of the base trim process and the flash trim process achieve the target trim amount on the wafer; and an execution module configured to direct performance of the base trim process on the wafer using the base trim set of plasma trim process parameters and the flash trim process on the wafer using the flash trim set of plasma trim process parameters to create a modified pattern of the core material that includes the one or more core features having a revised critical dimension as measured in the horizontal direction”.
Claims 17-20 would be allowable as being dependent on allowed claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chou (US 2017/0256417 A1), which discloses a method for controlling critical dimensions of core features on a wafer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895